             IN THE UNITED STATES DISTRICT COURT EOR;!
                                                 'ij' . ' ■'

                         SOUTHERN DISTRICT OF GEORGIA
                               DUBLIN DIVISION

                                                               202B FEB 2I4 PM 3= 03
LINDA MARCHANT,                           -k

                                          -k


     Plaintiff,                           •k
                                                               CLERK^..
                                                                     SO.D    . ..
                                          ■k


                                          •k
             V.                                               CV 319-044
                                          kr


                                          ■k
SUNTRUST BANK, ADAM RUSSO and
                                          ■k
LEFKOFF, RUBIN, GLEASON &
                                          ■k
RUSSO, P.O.,
                                          -k

                                          ★
     Defendants.




                                  ORDER




     On February 21, 2020, Plaintiff filed an "Unopposed Motion

for Voluntary Dismissal."            (Doc. No. 21.)           Defendants answered

Plaintiff's       complaint,   but    did       not    file    any    counterclaims.

Plaintiff indicates that she believes there is no opposition to

dismissal.        Upon   consideration,        the    Court finds      the     dismissal

proper under Federal Rule of Civil Procedure 41(a)(2).                               IT IS

THEREFORE ORDERED that all of Plaintiff s claims asserted against

Defendants in this matter are DISMISSED WITH PREJUDICE.                        The Clerk


shall TERMINATE all deadlines and motions and CLOSE thia_c^_se.

     ORDER ENTERED at Augusta, Georgia, this                                / i^^day of
February, 2020.




                                                UNITED STATESK DISTRICT             JUDGE
